Citation Nr: 0925588	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 
1992, with subsequent service in the Army National Guard.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The RO in Portland, Oregon is currently 
handling the matter.
			
In a March 2009 VA Form 21-4138, the Veteran withdrew the 
issues of entitlement to service connection for migraine 
headaches and for a left knee condition from his appeal.  
These issues will not be addressed by the Board and are 
considered to be properly withdrawn in accord with 38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service 
connection for PTSD.

2.  The evidence pertaining to the Veteran's PTSD received 
subsequent to the May 1995 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1. The May 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1995 rating decision, the Veteran was denied service 
connection for PTSD, and he was advised of his appellate 
rights that same month.  The Veteran did not appeal this 
decision and it became final.  In February 2004 the Veteran 
filed a claim to reopen his previously denied claim for 
service connection for PTSD.  For claims such as this 
received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence received since the May 1995 rating decision 
denying the Veteran's claim for service connection for PTSD 
includes hearing testimony, research from the United States 
Army & Joint Services Records Research Center (JSRRC), VA 
examination reports, VA treatment records, private medical 
treatment records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim, and it is 
not cumulative or redundant of existing evidence.  A review 
of the May 1995 rating decision reveals that the Veteran's 
claim for PTSD was denied because his stressor could not be 
verified.  Throughout the course of this appeal, among other 
stressors, the Veteran has contended that during the 
performance of his duties as a tank turret mechanic, his unit 
supported combat units on the font lines and he was exposed 
to weapon fire and the activity of combat.  In April 2005 the 
JSRRC conducted research of this stressor and found the 
Veteran was assigned to the 263rd Combat Support Company.  
The JSRRC stated that while combat unit records for the 263rd 
Combat Support Company were unavailable, the available unit 
movement database documented that the Veteran's company did 
provide support to the 1st Armored Division along the 
Iraq/Kuwait border.  The JSRRC further found that in the 
course of his duties with this unit, "[the Veteran] possibly 
witnessed the destruction of war."  The Board finds that at 
minimum, this places the evidence in equipoise as to the 
verification of the Veteran's stressor.  There is no evidence 
in contradicting this information.  As such, the Board finds 
the stressor has been corroborated, and the Veteran's claim 
is reopened.  

Notice and Assistance
	
A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the Veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopens the Veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.


REMAND

Here, the Board finds that a remand is required in order to 
afford the Veteran a VA examination to determine the nature 
and etiology of his disability. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Here, a diagnosis of PTSD is found throughout the medical 
record, including, for example, in a recent VA treatment note 
of February 2008.  As discussed above, the Board finds the 
Veteran's stressor of exposure to combat has been 
corroborated.  A VA examination is necessary, however, to 
determine whether there is any link between the current 
diagnosis and service, and to reconcile the medical evidence 
of record.

There is some evidence of record indicating the Veteran's 
PTSD or psychiatric problems may have preexisted his active 
duty.  The Veteran had a normal entrance examination, but on 
his July 1988 Report of Medical History on entry into 
service, the examiner noted "[m]ental counseling--family 
problems--no diagnosis."  In a March 1999 VA psychiatric 
treatment record, the examiner noted, "[p]atient with 
troubled childhood and youth, who was raised in a family 
culture of post traumatic stress disorder."  

In an October 1994 Social Industrial Survey, a social worker 
stated, "[i]t is my belief the Veteran was already 
emotionally [sic] fragile before going to the Gulf. His 
experiences there, which should be documented, probably 
exacerbated his already existing problems."  However, on VA 
examination in November 1994, the examiner determined, 
"[t]he cross-over between the post traumatic stress disorder 
and the depression coming from childhood make it difficult to 
tell exactly how much substantial change in his mood has 
occurred in the last 18 months."  Further, on VA examination 
in July 2004, the examiner did not discuss the Veteran's PTSD 
in terms of a pre-existing condition, but rather stated that 
his stressors could have "potentially" caused symptoms of 
the disorder.  As such, the Board finds the evidence must be 
reconciled and a clear determination must be made as to the 
issue of aggravation of a pre-existing condition, or 
alternatively, on direct service connection.

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a VA PTSD 
examination by a VA psychiatrist or 
psychologist to ascertain the nature and 
etiology of his condition.  All indicated 
tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether the Veteran entered 
service with PTSD.  If so, the examiner 
is requested to indicate whether the PTSD 
increased in severity during service, and 
if it did, whether the increase in 
severity represented a chronic worsening 
of the disorder or the natural progress 
of the disorder.  

If the Veteran did not enter service with 
PTSD, the examiner is requested to offer 
an opinion as to whether 
it is "more likely than not" (likelihood 
greater than 50%), "at least as likely as 
not" (50%), or "less likely than not" 
(less than 50% likelihood) that the 
Veteran has PTSD that is based upon his 
verified exposure to combat activity. A 
complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


